Order entered September 12, 2018




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00426-CR

                    JAVEON DEROID DALCOURZUBER, Appellant

                                               V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F15-10957-J

                                         ORDER
       Before the Court is court reporter Kimberly Xavier’s September 11, 2018 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due on or before September 26, 2018.


                                                       /s/   LANA MYERS
                                                             JUSTICE